Citation Nr: 1415034	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for vertigo, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317

4.  Entitlement to service connection for a disability manifested by joint pain, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a menstrual disorder, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to April 1989 and from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee dated in January 2010 and June 2010.  The Veteran testified at a hearing before the undersigned in November 2013.

The issues of entitlement to service connection for a skin disability, chronic fatigue syndrome, vertigo, and a disability manifested by joint pain are REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDING OF FACT

On November 21, 2013, at a personal hearing and prior to the promulgation of a decision, the Board received notification from the Veteran that a withdrawal of the appeal for the issue of entitlement to service connection for a menstrual disorder was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a menstrual disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2013).

The Veteran has withdrawn the appeal for the issue of entitlement to service connection for a menstrual disorder.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a menstrual disorder is dismissed.

REMAND

A review of the claims file reveals that a remand is necessary before a decision on the remaining claims can be reached.

The Veteran contends that her claimed skin disability, chronic fatigue syndrome, vertigo, and a disability manifested by joint pain are related to her service in Kuwait.  She also testified that those disabilities are related to a service-connected psychiatric disorder.  

The Veteran's service separation form for her second period of service from January 2003 to April 2004 shows that she served in Kuwait from April 2003 to April 2004.  She also asserts that her skin symptoms and vertigo began in service.  Therefore, the provisions of 38 C.F.R. § 3.317 are applicable.

The Board notes that VA is obligated to provide an adequate examination once it chooses to provide one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

At a March 2010 VA Gulf War examination, the Veteran was noted to have excoriated erythematous lesions on the bilateral shins and low back, vertigo of unknown etiology, and fatigue of unknown etiology.  No etiological opinions were offered at that time.  

At a May 2010 VA general medical examination, the Veteran was diagnosed with excoriated erythematous lesions on the bilateral shins and low back, vertigo of unknown etiology, fatigue of unknown etiology, and bilateral upper extremity muscle and joint discomfort of unknown etiology.  No etiological opinions were offered at that time.  

In order to properly the Veteran's claims for benefits, VA examinations for the claimed disabilities including etiology opinions should be obtained.  

VA outpatient treatment reports dated through August 2013 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment reports dated since August 2013. 

2.  Schedule the Veteran for a Gulf War Protocol medical examination.  The examiner must review the claims file and the report should note that review.  The Veteran asserts that a skin disorder and vertigo began during service in Kuwait and that chronic fatigue and a disability manifested by joint pain and aching muscles began shortly after service and are related thereto.  In the alternative, she contends that the disabilities are secondary to a service-connected psychiatric disability.  Any diagnostic test or consultation deemed necessary by the examiner should be conducted and incorporated into the examination report.  Any opinion expressed by an examiner should be supported by a rationale.  The examiner should provide the following:

(a)  Provide a diagnosis of any disability manifested by skin symptomatology, chronic fatigue, vertigo or dizziness, and joint or muscle pain.  Specifically opine as to whether a diagnosis of chronic fatigue syndrome is warranted.  If no diagnoses can be made, state whether the Veteran's symptoms are related to an undiagnosed illness or related to a medically unexplained chronic multisymptom illness.  State whether any claimed skin disability, chronic fatigue, vertigo, or joint or muscle pain can be attributed to any known medical causation.

(b)  Provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disability, chronic fatigue syndrome, vertigo, and a disability manifested by joint pain, began in or is related to active service.  

(c)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disability, chronic fatigue syndrome, vertigo, and a disability manifested by joint pain, are caused by a service-connected psychiatric disorder.  

(d)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disability, chronic fatigue syndrome, vertigo, and a disability manifested by joint pain, are aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected psychiatric disorder.  

3.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


